Citation Nr: 0803622	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  98-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a back 
disorder.

In January 1998, the veteran filed a substantive appeal and 
elected a hearing at a local office before a Decision Review 
Officer.  That hearing was held and the transcript of the 
hearing is of record.

The issue on appeal has a long procedural history and last 
came before the Board in June 2006 at which time it was 
remanded for additional development, to include supplying 
proper Veterans Claims Assistance Act (VCAA) notice, 
gathering VA medical records, and providing an examination to 
determine whether any current thoracic or lumbar spine 
disability that may be present was incurred in or aggravated 
by service.  The RO thereafter provided another SSOC in July 
2007.

In the instant case, the Board finds that the RO complied 
with the June 2006 Remand directive, and therefore it may 
proceed with its review of the instant appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. The service medical records show a clinical impression of 
minimal scoliosis of the thoracic spine, which was not 
confirmed by X-ray examination during service, aside from 
such and X-ray findings of mild anterior wedging of T-9 and 
mild posterior spurring at the disc interval between T-8 and 
T-9, and complaints of back pain; the service medical 
records, including a normal separation examination, are 
negative for any findings relating to back disability, to 
include a back injury.

3.  Many years post-service, a diagnosis of minimal thoracic 
scoliosis was diagnosed, which was classified as a congenital 
disorder; there is no contemporaneously recorded medical 
evidence to show a superimposed back injury during service 
and the medical evidence reveals no in-service worsening of 
the congenital scoliosis.

4.  A chronic acquired low back disability, to include 
degenerative joint disease or arthritis of the thoracolumbar 
spine, is not apparent post-service until decades after the 
veteran's discharge from active duty and the only competent 
opinions addressing the contended causal link weigh against a 
finding that the veteran's back disability began during 
service or is causally linked to some incident of service.  

5.  Notwithstanding the foregoing, in-service X-ray findings 
of mild anterior wedging of T-9 and mild posterior spurring 
at the disc interval between T-8 and T-9 were chronic in 
nature and there is a current X-ray diagnosis of thoracic 
spine disability involving the same level of the thoracic 
spine. 	


CONCLUSIONS OF LAW

1.  Congenital scoliosis of the thoracic spine both clearly 
and unmistakably pre-existed service and was not aggravated 
therein, which rebuts a presumption of soundness with respect 
to this disability; service connection for scoliosis of the 
thoracic spine is not warranted.  38 U.S.C.A. §§ 1111, 1153, 
5103, 5103A, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2007); VAOPGCPREC 3-03; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

2.  Service connection for anterior wedging of T-9 and 
posterior spurring at the disc interval between T-8 and T-9 
is warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.306 (2007); VAOPGCPREC 3-03; Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

3.  An acquired back disability (aside from mild anterior 
wedging of T-9 and mild posterior spurring at the disc 
interval between T-8 and T-9) was not incurred in or 
aggravated by service, nor may arthritis of the thoracic 
(aside from mild posterior spurring at the disc interval 
between T-8 and T-9) or the thoracolumbar spine be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his service connection claim in May 1998, the 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

The instant Board decision grants service connection for the 
veteran's mild anterior wedging of T-9 and mild posterior 
spurring at the disc interval between T-8 and T-9.  
Accordingly, further discussion of VCAA with respect to this 
aspect of the veteran's appeal is not warranted.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003 and June 2006 letters sent to the veteran by 
the AMC adequately apprised him of the information and 
evidence needed to substantiate the claim.  The AMC thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The December 2003 and June 2006 letters from the AMC satisfy 
these mandates.  They informed the veteran about the type of 
evidence needed to support his service connection claim.  
These letters clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  They made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  These letters additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the AMC determined such 
to be necessary to make a decision on the claim.  They also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in an 
April 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 1997 RO decision that is the subject of this appeal; 
VCAA was not enacted until November 2000, but, in any event, 
the RO's December 2003 and June 2006 letters were not timely. 
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the July 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as noted above, the RO 
did not supply notice of the two Dingess elements until April 
2006.  However, timely Dingess notice would not have operated 
to alter the outcome because evidence establishing service 
connection for a low back disability is lacking.  See 
Sanders, 487 F.3d at 887 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, the most recent of which 
occurred in December 2006, which were thorough in nature and 
adequate for the purposes of deciding this claim.  This 
evidence includes three opinions from a VA physician 
addressing the nexus question at hand.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

[Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. ]

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran's February 1977 entrance physical examination and 
June 1959 separation physical examination revealed a normal 
spine and musculoskeletal system.  

An October 1957 orthopedic consultation note indicates that 
the veteran complained of "much back discomfort" during 
basic training.  The examiner noted that "the only positive 
physical finding is a minimal thoracolumbar scoliosis, which 
is well compensated."  An X-ray of the lumbosacral spine was 
negative.  The impression was no significant orthopedic 
abnormality.  The veteran returned to full duty.

In February 1958, the veteran again complained of back pain.  
He reported a pre-service fall while playing football, which 
resulted in neck and back injuries that caused pain for 
several weeks.  He also reported a pre-service motor vehicle 
accident, which "jarred his spine" and caused a 
reoccurrence of the back pain.  Upon examination, deep 
reflexes were equal and active.  There was no measurable 
atrophy.  Gross strength was good with encouragement.  The 
veteran indicated that he had diminished sensation over the 
entire left half of his body except for his head.  The 
examiner noted that "[t]his, however, is not consistent."  
There was full range of motion in the cervical, thoracic, and 
lumbar spine and no areas of local tenderness.  X-rays of the 
lumbosacral spine were negative.  X-rays of the thoracic 
spine revealed mild anterior wedging of T-9, which the 
examiner determined "may be physiological or residual of a 
minor compression fracture years ago."  There was also mild 
posterior spurring at the disc interval between T8 and 9.

In April 1995, the veteran apparently first sought treatment 
for a low back disability from the VA.  X-rays revealed 
degenerative joint disease (DJD) of the lumbar spine, with 
narrow disc space at L4-5, L5-5.  The initial assessment was 
chronic back/leg pain with a negative evaluation and DJD of 
the hips and lumbar spine.  The examiner questioned whether 
this was a "somatoform pain disorder."  The veteran was 
referred to the mental health clinic.  An April 1995 VA 
progress note indicates that the mental health examiner 
agreed with the somatoform disorder diagnosis.

The veteran submitted to a VA examination in June 1997.  The 
veteran reported that while in service, his drill sergeant 
"beat [his] low back area with a flat metal plate."  He 
also reported falling down an embankment while stationed in 
Germany in 1958, and that afterwards he was placed on a very 
restrictive medical profile and low quarters foot wear.  

Upon examination, flexion was decreased at 65 degrees, 
extension to 20 degrees, rotation 15 degrees left and right, 
and lateral bending 15 degrees left and right.  The diagnosis 
included degenerative osteoarthritis of the lumbosacral spine 
at the L4-L5 level, nearly complete obliteration of the L5-S1 
interspace, and small osteophytes along the anterior and 
lateral aspects of the lumbosacral spine.  This diagnosis was 
confirmed by X-rays.  However, the examiner noted that the 
vacuum phenomenon at L4-L5 was not evident on the April 1995 
X-ray.  Accordingly, he noted that there had been a "slight 
progression in that there is evidence of degenerative disc 
disease at L4-L5."

A March 1998 VA treatment note indicates that the veteran 
complained of low back pain due to a service-related injury, 
but stated that he "has arthritis now."  An MRI revealed 
DJD in the lumbar spine.

The veteran submitted to another VA examination in January 
2000.  The examiner indicated that he reviewed the claims 
file.  The veteran complained of having low back pain, mainly 
on the right side, for "years."  The pain was relieved with 
medication.  He indicated that the back pain was due to a 
sergeant beating on his back with a baton while in service.  
The veteran did not use a cane or other assistive device.  

Upon examination, he walked with a forward lean to his trunk 
of about 30 degrees and an obvious limp.  There was no 
tenderness throughout the thoracic spine or paravertebral 
muscles in that area.  Thoracic flexion was limited to 30 
degrees.  Right thoracic rotation was 25 degrees, while left 
thoracic rotation was 20 degrees.  The veteran complained of 
low back discomfort during the examination. 

The examiner determined that the old T9 deformity noted on 
the December 1999 X-rays was a very mild, old compression 
fracture.  There were significant osteophytes at that level 
and the level below it.  However, there were no symptoms in 
the thoracic area.  The examiner noted that there was no 
evidence of an in-service injury.  Accordingly, he determined 
that the degenerative changes found in the thoracic region 
"are not related" to any in-service injury.  He further 
noted the veteran had "other significant problems in the 
lumbar spine . . . which are significantly involving the 
back."

An April 2001 VA treatment note indicates that the veteran's 
medical history included DJD of the neck and cervical spine.

In February 2003, the same physician who had examined the 
veteran in January 2000 submitted an opinion after a thorough 
review of the claims file.  He opined that "these records 
[do] not indicate that there was definite or significant 
injury to his back while in the service that would have 
resulted in the degenerative changes that he has had in later 
years.  I have no good information to believe that the 
problem that he now has in his back are any way related to 
the in-service time and activities."

X-rays of the lumbar spine taken by a private provider in 
November 2004 revealed minimal scoliosis with convexity to 
the right.  Osteophyte formation and disk space narrowing was 
noted involving all the lumbar disc spaces, but was most 
marked at L5-S1.  There was also degenerative changes of the 
facet joints.  There was no acute fracture or subluxation.  
The radiologist determined that "there may be congenital 
spinal stenosis."  The impression also included mild 
scoliosis and diffuse degenerative changes of the lumbar 
spine.

In December 2006, the same physician who had examined the 
veteran in January 2000 and later submitted an opinion 
examined the veteran again.  The veteran reported back 
stiffness for 20 years.  He also complained of daily low back 
pain and occasional flare ups with increased pain and 
stiffness.  He indicated that he had not taken any pain 
medication for his back for several years.  However, he 
reported using a low back support on occasion and a 
"reacher" when putting on shoes.  The veteran also 
complained of limited bending ability and stiffness after 
sitting and riding in a car "for awhile."  

Upon examination, the veteran moved "somewhat carefully and 
stiffly" when getting up and down from the chair and on and 
off the examining table.  He stood with the lumbar spine 
mildly forward flexed.  He was unable to fully lie supine.  
There was no definite scoliosis or muscle spasm.  There were 
no complaints of pain or discomfort with palpation of the 
lumbar spine, right and left paraverterbral muscles, or right 
and left gluteal areas.  Lumbar flexion stopped six inches 
from reaching the floor.  Extension was limited to 5 degrees.  
Right and left lateral tilt were 10 degrees and caused 
complaints of pain at the ends of motion.

X-rays of the thoracic and lumbar spine showed significant 
degenerative changes with multi-levels of disc space 
degeneration and narrowing and large osteophyte formations.  
The examiner reviewed the claims file and noted the "very 
limited amount of evidence" of treatment or visits for back 
pain while in-service.  He again opined that "I believe 
there is not sufficient evidence to indicate that his present 
spinal problems in later years was [sic] caused by or a 
result of a service time injury."

b. Discussion

Aside from a clinical impression of minimal scoliosis of the 
thoracic spine, mild anterior wedging of T-9 and mild 
posterior spurring at the disc interval between T-8 and T-9, 
and complaints of back pain, the service medical records, 
including a normal separation examination, are negative for 
any findings relating to back disability, to include a back 
injury.

While the veteran's scoliosis of the thoracic spine was 
diagnosed during service, it was not confirmed by X-ray 
examination at that time.  And decades later, while scoliosis 
of the thoracic spine was shown by X-ray, it was still 
classified as minimal and as to etiology, this evidence shows 
that it is congenital in nature.  Thus, while the enlistment 
examination was normal and therefore raises a presumption of 
soundness, the scoliosis, as a congenital disorder, clearly 
and unmistakably pre-existed service and, as it remains 
minimal in degree, it clearly and unmistakably was not 
aggravated during service.  It is also pertinent to point out 
that the only history of back trauma during service was two 
incidents prior to service, to include a motor vehicle 
accident.  Thus, there is no contemporaneously recorded 
evidence of a superimposed in-service back injury and the 
separation examination was normal.   Under these 
circumstances, the Board finds that service connection for 
minimal scoliosis of the thoracic spine is not warranted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.306; VAOPGCPREC 3-03; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

On the other hand, in-service X-ray findings of mild anterior 
wedging of T-9 and mild posterior spurring at the disc 
interval between T-8 and T-9 were first recorded during 
service, after the normal pre-enlistment examination, and 
such has never been classified as congenital in nature.  
While an-service history of preservice back trauma is 
apparent, the normal enlistment examination raised a 
presumption of soundness.  38 U.S.C.A. § 1111.  The wedging 
of T-9 was accompanied by an observation that it "may be" 
due to pre-service trauma years but such a speculative 
opinion does not rebut the presumption of soundness.  Id.  
And there is a current X-ray diagnosis of thoracic spine 
disability involving the same level of the thoracic spine.  
VAOPGCPREC 3-03; Wagner, supra.  Accordingly, the Board finds 
that service connection for mild anterior wedging of T-9 and 
mild posterior spurring at the disc interval between T-8 and 
T-9 is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Turning next to the remaining disabilities of the 
thoracolumbar spine (back) at issue, the Board notes that a 
chronic acquired back disability (aside from the congenital 
scoliosis and anterior wedging of T-9 and mild posterior 
spurring at the disc interval between T-8 and T-9 noted 
above), to include degenerative joint disease or arthritis of 
the thoracolumbar spine, is not apparent until decades after 
the veteran's discharge from active duty and the only 
competent opinions addressing the contended causal link weigh 
against a finding that the veteran's back disability began 
during service or is causally linked to some incident of 
service.  A VA physician, in three opinions, concluded 
unequivocally that there was no relationship between a 
current back disability and service. 

The Board also notes that presumptive service connection is 
not established.  Under the most favorable analysis of the 
evidence, the earliest that it could be said  that the 
veteran developed degenerative joint disease (aside from the 
localized and  mild posterior spurring at the disc interval 
between T-8 and T-9) is April 1995, which is decades after 
his discharge from service.  

The SMRs document a brief course of treatment for back pain 
in 1957-58.  The episode of back pain apparently resolved by 
the time of the veteran's discharge from service as evidenced 
by the normal separation examination.  As a result, the SMRs 
do not affirmatively establish the onset of a chronic back 
disorder (other than the thoracic spine findings noted above) 
during service.  It is also pertinent to again note that the 
veteran reported during service that his back pain was 
related to either a pre-service motor vehicle accident or a 
pre-service football injury.  

The Board notes that the veteran's assertions alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
low back disability.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

To further elaborate on the lay evidence in this case, which 
consists of the veteran's statements that he has had chronic 
back pain since service, in the Board's judgment, the 
additional back disabilities in question, which are diagnosed 
primarily on the basis of X-ray examination, are not the type 
of disabilities that can be diagnosed by a layman.  Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose such a condition involving the 
thoracolumbar spine, nor is he competent to provide an 
opinion regarding diagnosis or causation.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case and taking into consideration the 
veteran's conflicting statements regarding any history of 
pre-service and in-service history of back trauma.  As noted 
above, in addition to the fact that the service medical 
records do not support the veteran's claim that he sustained 
a back injury or had chronic back disability (aside from 
congenital scoliosis and mild anterior wedging of T-9 and 
mild posterior spurring at the disc interval between T-8 and 
T-9), to include a normal separation examination, the record 
is devoid of contemporaneously recorded medical evidence of 
any complaints, clinical findings or X-ray evidence 
indicative of a back disorder (aside from the thoracic spine 
findings noted above) until decades post-service.  The 
operative fact is that, even if the back injury occurred as 
alleged, the weight of the evidence shows that it did not 
result in the development of chronic disability in service or 
for many years following service.  The gap of time of between 
the alleged in-service back injury and the first medical 
evidence of a diagnosis of such is, in itself, significant 
and it weighs against the appellant's claim.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  That is, the absence of any 
documented treatment for the veteran's back pain for 
approximately 40 years after his separation from active 
service, despite complaints of continuing symptomatology, 
preponderates against a finding that he had this condition 
during service.  Id.  And the only competent opinion that 
addresses the contended causal relationship clearly and 
unequivocally weighs against the claim.  Coburn, supra; 
Shedden, supra; see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

For the reasons stated above, the Board finds that service 
connection for a back disability (aside from mild anterior 
wedging of T-9 and mild posterior spurring at the disc 
interval between T-8 and T-9) is not warranted.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.









ORDER

Service connection for congenital scoliosis of the thoracic 
spine is denied.

Service connection for anterior wedging of T-9 and posterior 
spurring at the disc interval between T-8 and T-9 is granted.  

Service connection for an acquired back disability (aside 
from anterior wedging of T-9 and posterior spurring at the 
disc interval between T-8 and T-9) is denied.


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


